                Case 3:20-mj-04163-CDB Document 5 Filed 09/08/20 Page 1 of 4
                                                                             -  FILED        --:. LODGE:10
                                                                             -= R~QIIV!l!C   ·.-;=-   COPY
                         _-: WRITTEN RECORD OF PLEA AGREEMENT
                              UNITED STATES MAGISTRATE JUDGE .                       SEP O8 2020
                                     P}IOENIX, AR[ZONA .
                                                                               Cl.l1mK lJ S OISTRfCi COURT
                                                                                   OISTRICT OF ARIZONA
                                                                             ~V                      DEPUTY
                                                         ~___._c=--:r_-_c~_-- - - - -
       CASE NO.:_&)_.._-0_4_{~.=..--3_\/V\3_~_-"""'---0l_-

       UNITED STATES OF AMERICA v. THOMAS JOSEPH GRABAREK


       VIOLATION(S) :(>LEADING GUILTY TO:
       Counts 1 and 2 of the Information: Count 1 Charging: Leaving a-- Fire
       Unextinguished, in violation of 18 U.S.C. § 1856, a Class B misdemeanor; and
       Count 2 Charging: False Information, in violation of36 C.F.R. § 2.32(a)(3), a Class
       B Misdemeanor.             ·                    ·'

       MAXIMUM FINE (18 U.S.C. § 3571): $5,000.00/count
       MAXIMUM IMPRISONMENT (38 C.F.R. § l.218(b)): Sixnionths/count
       MAXIMUM PROBATION (18 U.S.C. § 3561): Five years
       MANDATORY SPECIAL ASSESSMENT (18 U.S.C. § 3013): $10.00/count

      . RULE 11(c)(l)(C), Fed. R. Crim. P., STIPULATED SENTENCE:
        The Court shall ·accept the plea, including a factual basis, but shall defer entry of
        judgment and sentencing until Augdst 21, 2021 (the "deferral period") to allow the
        defendant to demonstrate his good conduct. In addition to any other temis that the
        Court deems appropriate, plus all pretrial release conditions imposed by the Court
        (if applicable), during the deferral period the defendant shall pay restitution to the
        National Park Service/Grand Canyon National Park in the amount of $53,520.03,
  1
· '    ·and perform ·community service on behalf of the Grand Canyon National Park. The
      . community service shall cohsist of a Public Service Announcement for the Canyon
        District, as well as assisting NPS in the creation of an educational sign to be posted
        in the Backcountry Information Center regarding the dangers of burning toilet paper
        in the backcountry. Costs· for these items to be covered in the agreed restitution
        amount. If the defendant abides by these terms, as well as any release conditions (if
                 C



        applicable), the U.S. Attorney's Office will move to dismiss this case with prejudice
        on or ·before August 21, 2021 and all further proceedings shall be terminated.
        However, if the defendant violates any of his release conditions or any of the
        foregoing conditions set forth in this ·paragraph, then the niatter shall proceed to
        sentencing (after a hearing on any alleged violations) with any· lawful sentence to be
        entered in the Court's discretion.



                                                         1
          Case 3:20-mj-04163-CDB Document 5 Filed 09/08/20 Page 2 of 4


 DISPOSITION OF ADDITIONAL CHARGES: Ifthe Court accepts the plea and
 stipulated sentence, the United States Attorney's Office agrees that it will: (l) not
 file any additional charges against the defendant or Ellen Grabarek pertaining to the
 facts set forth in the reports in National Park Service Investigative Activity Report#
 NP19183320; and (2) not refer the matters to state or local authorities for
 prosecution.

 VICTIM(S) INFORMED OF AGREEMENT:                      Yes

 ELEMENTS OF OFFENSE(S):

 Count 1: Leaving a Fire Unextinguished: That on or about October 27, 2019, within the Grand
 Canyon National Park, in the State and District of Arizona, the defendant, Thomas Joseph
 Grabarek, did leave a fire unextinguished.

 Count 2: False Information: That on or about November 7, 2019, the defendant, Thomas Joseph
 Grabarek, did knowing provide false .information to a federal law enforcement officer in relation
 to a criminal investigation of an incident which had occurred within the confines of the Grand
 Canyon National Park, in the State and District of Arizona.



  FACTUAL BASIS: I admit that the following facts are true and correct to the best of my
  knowledge: On or about October 27 2019, along with my wife, Ellen, I was camping and hiking
  within the Grand Canyon National Park, located in Coconino County, in the State and District of
  Arizona. I knowingly lit some toilet paper on fire in an effort to destroy it. Because of gusty wind
  conditions, the burning toilet paper caused dry brush nearby in the area of the Cottonwood Creek
  Campground to catch fi:re and bum. The fire spread quickly: My wife and I initially attempted to
  make sure that anyone camping in the area was alerted to the fire, but quickly realized that we
  needed to run in order to escape the rapidly growing fire. We hiked as quickly as possible to the •
  top of the South Rim of the canyon, never notifying anyone that I had caused the fire. We then
  left Grand Canyon National Park and drove to Williams, Arizona where we spent the night. When
· contacted byNPS Special Agent Oakes on November 7, 2019 regarding the fire, I initially denied
  having caused it. I did so because I was afraid, and because I was embarrassed.and ashamed of
  what I had done. Later, I did admit to starting the fire.

                I have been made aware of the scope and extent of the fire and the
                damage it caused. I take full responsibility for my reckless act in
                trying to burn the toilet paper, and acknowledge the damage that my
                act caused to the sensitive environment and ecosystem within the
                Grand Canyon. My wife and I are ·committed to working with the
                National Park Service at the Grand Canyon in order to educate
                others so that they can learn from my mistakes.




                                                  2
        Case 3:20-mj-04163-CDB Document 5 Filed 09/08/20 Page 3 of 4


      I, THOMAS JOSEPH GRABAREK,. understand that the above sentencing
provision is binding upon the Court if the Court accepts my guilty· plea _under this
plea agreement.

       By pleading guilty, I will be giving up my rights to plead not· guilty; to
confront, cross-examine and compel the attendance of witnesses; to present evidence
in my defense; to remain silent and refuse to be a witness against myself by asserting
my privilege against_self-incrimination - all with the assistance of counsel - and to
be presumed innocent until proven guilty beyond a reasonable doubt. I understand
that pleading guilty may have consequences with respect to immigration status to
the extent that I am a recently naturalized United States citizen or not a citizen of the
United States.                                                    ·           ·

      . I waive my right to trial, agree to enter my plea before and to be sentenced by
 a U.S. Magistrate Judge, and waive any right to appeal or otherwise challenge my
 conviction. In particular, the defendant waives (1) any and all motions, defenses,
 probable cause determinations, and objections that the defendant could assert to the
 indictment, the complaint, the information, or the citation; and (2) any right to file
 an appeal, any. collateral attack, and any other writ or motion that challenges the
_conviction, an order of restitution or forfeiture, the entry· of judgment against the
 defendant, or any aspect of the defendant's sentence, including the manner in which
·the sentence is determined, including (but not limited -to) any appeals under 18
U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
 (habeas petitions),. and any right to file a motion for modification of sentence,
including under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any
 appeal, collateral attack, or other motion the defendant might file challenging. the
                                 or
 conviction, order of restitution forfeiture, or sentence in this case. This waiver
 shall riot be construed to bar an otherwise-preserved claim of ineffective assistance
 of counsel (if applicable) or of "prosecutorial misconduct" (as that term is defined
by Section 11.B of Ariz. Ethics Op.15-01 (2015)).                       ·

       The nature of the charge(s) and the possible penalties have been explained to
me, and I agree that there is a factual basis for each charge to which I am pleading
guilty. I understand that the Court.may later modify the terms and conditions ·of any
probation or supervised release ordered as part of my sentence~ I further understand ·
that my ultimate sentence shall be determined by the Court after consideration of the
advisory Sentencing Guidelines (to the extent applicable), the factors set forth in 18
U.S.C. § 3553, and any stipulations set forth in this plea agreement. I further
understand and agree that (to the extent applicable) any recommended Sentencing
Guidelines Calculations are not binding on the Court.



                                           3
        Case 3:20-mj-04163-CDB Document 5 Filed 09/08/20 Page 4 of 4


     My guilty plea is not the result of force, threats, or promises other than any
promises contained in this written agreement.

      I am not currently under the influence of alcohol or any other intoxicants,
and I am fully capable of understanding this agreement and enter it voluntarily



                   kl .LI
                   Th~Jt:l~
                   Defendant ·                                           I




                  t::fifi.~ f. p. ..s.
                   Patric J. Schrie1der               .
                                                                <ff'/ ( "2--/--z.o
                                                               Date
                   Assistant United States Attorney




~CEnED             - - REJECTED




                                         4
